THOMPSON, Presiding Judge,
concurring specially.
I agree that this court must comply with our supreme court’s mandate to" order the circuit court to transfer this matter to- the probate court. However, I agree with Justice Shaw’s writing in Ex parte E.S., 205 So.3d 1245 (Ala.2015). I am not convinced that a vertical transfer, rather than a transfer between divisions of the circuit court, was intended as the purpose of § 12-11-11, Ala.Code 1975, or that that statute should be interpreted as providing for such a transfer. I hope that our supreme court will reconsider its position if the opportunity to do so arises in the future.